DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments &  remarks filed by Applicant on 28 MARCH 2022 and as part of Examiner’s Amendment agreed to on 05/06 APRIL 2022 by Atty. Tadd Wilson.  Thus, Claims 1-2, 5-12, 15-17 & 20 are pending and have been considered for Allowance as follows.      

Examiner informed Atty. Wilson on 06 APRIL 2022 that a Terminal Disclaimer is still needed to obviate the Double Patenting rejection described in the last Office Action.  Examiner acknowledges that the Applicant has filed a Terminal Disclaimer on 07 APRIL 2022, which was approved 4/8/2022.      

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              
Authorization for this Examiner’s Amendment was given in an interview with Atty. Tadd Wilson on 05/06 APRIL 2022.           

The application has been amended as follows: 
Please amend the claims as follows:     
    (Examiner’s claim amendments are shown in bold)      

Claim 1:             
  (Currently Amended)    A method comprising:
receiving a first autonomous vehicle model;   
autonomously driving a path generated by the first autonomous vehicle model;
detecting two or more manual overrides of the generated path;
determining that at least one of a quantity of manual overrides associated with course corrections or a quantity of manual overrides associated with course deviations exceeded a threshold within a period of time, wherein the course correction includes determining that an input associated with a manual override was received, and wherein the input associated with the manual override includes one of a manual velocity change or manual steering angle change;           
in response to the determination that course corrections or course deviations exceeded the threshold, determining that the first autonomous vehicle model should be updated based on the detected condition;
receiving at least one update for the first autonomous vehicle model;
applying the at least one update;  [[
generating a second autonomous vehicle model based on the at least one update; and
autonomously driving a second path generated by the second autonomous vehicle model.


Claims 3 and 4:           Cancelled per agreement with Atty. Wilson.  


Claim 11:           
 	(Currently Amended)    A system comprising:       
a memory;         
a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which cause the processor to execute a method, the method comprising:        
receiving a first autonomous vehicle model, wherein a first autonomous vehicle drives a path generated by the first autonomous vehicle model;        
detecting two or more manual overrides of the generated path;        
determining that at least one of a quantity of manual overrides associated with course corrections or a quantity of manual overrides associated with course deviations exceeded a threshold within a period of time, wherein the course correction includes determining that an input associated with a manual override was received, and wherein the input associated with the manual override includes one of a manual velocity change or manual steering angle change;             
in response to the determination that course corrections or course deviations exceeded the threshold, determining that the first autonomous vehicle model should be updated based on the detected condition;            
receiving at least one update for the first autonomous vehicle model;        
applying the at least one update;  [[              
generating a second autonomous vehicle model based on the at least one update;        and             
autonomously driving a second path generated by the second autonomous vehicle model.                  


Claims 13 and 14:           Cancelled per agreement with Atty. Wilson.  



Claim 16:         
     (Currently Amended)   A non-transitory computer readable medium having 
stored thereon instructions, which when executed by a processor cause the processor to execute a method, the method comprising:        
receiving a first autonomous vehicle model, wherein a first autonomous vehicle drives a path generated by the first autonomous vehicle model;         
detecting two or more manual overrides of the generated path;        
determining that at least one of a quantity of manual overrides associated with course corrections or a quantity of manual overrides associated with course deviations exceeded a threshold within a period of time, wherein the course correction includes determining that an input associated with a manual override was received, and wherein the input associated with the manual override includes one of a manual velocity change or manual steering angle change;           
in response to the determination that course corrections or course deviations exceeded the threshold, determining that the first autonomous vehicle model should be updated based on the detected condition;         
receiving at least one update for the first autonomous vehicle model;       
applying the at least one update;   [[          
generating a second autonomous vehicle model based on the at least one update;      and                
autonomously driving a second path generated by the second autonomous vehicle model.            


Claims 18 and 19:           Cancelled per agreement with Atty. Wilson.  


 Allowable Subject Matter 
Claims 1-2, 5-12, 15-17 & 20 are pending and allowed.      
The following is an examiner’s statement of reasons for allowance:           
The closest prior art of Zheng reference (Pub. No. US 2018/ 0349782) teaches---      
{“The present teaching relates to method, system, medium, and implementation of a 
global model update center. At least one model is established at the model update center for detecting objects surrounding each of autonomous driving vehicles of a fleet. A plurality of labeled data items are received, from the fleet of autonomous driving vehicles, where each of the labeled data items is detected, based on the at least one model, from sensor data characterizing surroundings of the autonomous driving vehicles. The labeled data items are generated automatically on-the-fly by the autonomous driving vehicles. Based on the received labeled data items, at least some of the models are updated and model update information is accordingly generated. Such generated model update information is then distributed to the fleet of autonomous driving vehicles.”}          


Further, Callow reference (Pub. No. US 2015/ 0105961) teaches --- 
{“A method, and apparatus for the performance thereof, comprising providing a first meta-model (8, 9) thereby providing a basis for a first model; providing a second meta-model (8, 9) thereby providing a basis for a second model; providing the first model; and using the first model and a set of transformations between the first and second meta-models (8, 9), determining the second model; wherein either, the first model is of a given task; the second model is of an autonomous vehicle (2); and the method further comprises providing the autonomous vehicle (2); or the first model corresponds to a given autonomous vehicle (2); the second model corresponds to a task; and the method further comprises using the given autonomous vehicle (2) to perform the task.”}

Further, Shalev reference (Pub. No. US 2021/ 0179096) teaches --- 
{“A navigational system for a host vehicle may comprise at least one processor. The processor may be programmed to receive an image representative of an environment of the host vehicle; analyze the image to identify a navigational state associated with the host vehicle; and determine, based on the navigational state, a navigational action for the host vehicle based on a policy that maps possible navigational actions to sensed states. The navigational action may be based on a safety constraint applicable to the navigational state, the safety constraint including a safety distance constraint associated with the host vehicle, wherein the safety distance constraint is based on a determined speed of the host vehicle and a determined speed of a detected target object. The processor may cause an adjustment of a navigational actuator of the host vehicle to implement the determined navigational action.”}          

Further, Elwart reference (Pub. No. US 2016/ 0068158) teaches --- 
{“A parking system adaptively controlling a vehicle during a parking maneuver using a park assist system, for example an active park assist (APA) or trailer backup assist (TBA). Control of the park assist system based on previous speed profiles at a geographic location where the same park assist system was previously activated. The parking system including an activation system that, based on vehicle speed and geographic location, activates the park assist system when preconditions for park assist system operation are met. The activation system may cooperate with the park assist system based on default or previously stored drive history profiles associated with the current geographic location.”}    

In regards to independent Claims 1, 11 and 16, Zheng, Callow, Shalev and Elwart references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:            
Claim 1:              
     (Currently Amended)   A method comprising:       
receiving a first autonomous vehicle model;          
determining that at least one of a quantity of manual overrides associated with course corrections or a quantity of manual overrides associated with course deviations exceeded a threshold within a period of time, wherein the course correction includes determining that an input associated with a manual override was received, and wherein the input associated with the manual override includes one of a manual velocity change or manual steering angle change;
generating a second autonomous vehicle model based on the at least one update; and
autonomously driving a second path generated by the second autonomous vehicle model.           


Claim 11:   
	(Currently Amended)    A system comprising:       
a memory;         
receiving a first autonomous vehicle model, wherein a first autonomous vehicle drives a path generated by the first autonomous vehicle model;        
determining that at least one of a quantity of manual overrides associated with course corrections or a quantity of manual overrides associated with course deviations exceeded a threshold within a period of time, wherein the course correction includes determining that an input associated with a manual override was received, and wherein the input associated with the manual override includes one of a manual velocity change or manual steering angle change;             
generating a second autonomous vehicle model based on the at least one update;        and             
autonomously driving a second path generated by the second autonomous vehicle model.                  


Claim 16:        
     (Currently Amended)   A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor cause the processor to execute a method, the method comprising:        
receiving a first autonomous vehicle model, wherein a first autonomous vehicle drives a path generated by the first autonomous vehicle model;         
determining that at least one of a quantity of manual overrides associated with course corrections or a quantity of manual overrides associated with course deviations exceeded a threshold within a period of time, wherein the course correction includes determining that an input associated with a manual override was received, and wherein the input associated with the manual override includes one of a manual velocity change or manual steering angle change;           
generating a second autonomous vehicle model based on the at least one update;      and                
autonomously driving a second path generated by the second autonomous vehicle model.            



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                      

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691